Citation Nr: 0715815	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  97-09 514	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
cerebral vascular accident (CVA), to include a lacunar 
infarct, claimed as secondary to the service-connected 
psychiatric disorder.

2.  Entitlement to service connection for cardiovascular 
disease, status post myocardial infarction, coronary artery 
bypass graft surgery and placement of a pacemaker, claimed as 
secondary to the service-connected psychiatric disorder.

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 based on hospitalization at a 
Department of Veterans Affairs Medical Center (VAMC) from 
July 7, 1995 to July 25, 1995.

4.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on hospitalization at a 
Department of Veterans Affairs Medical Center (VAMC) from 
July 7, 1995 to July 25, 1995.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.

(Consideration of the merits of the claims of entitlement to 
service connection for the residuals of a CVA and for a 
cardiac disorder, as well as the claims for benefits under 
38 C.F.R. §§ 4.29 and 4.30 and the claim for TDIU, is 
addressed in a separate Board of Veterans Appeals decision 
issued this same date.)


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1951.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant is the veteran's 
custodian.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his representative, or on the Board's own motion, when an 
appellant has been denied due process of law or when benefits 
were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).

38 C.F.R. § 20.303 states that an extension of the 60-day 
period for responding to a Supplemental Statement of the Case 
may be granted for good cause.  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the response to the 
Supplemental Statement of the Case.  The request for 
extension must be filed with the Department of Veterans 
Affairs office from which the claimant received notice of the 
determination being appealed, unless notice has been received 
that the applicable records have been transferred to another 
Department of Veterans Affairs office.  A denial of a request 
for extension may be appealed to the Board.

In this case, the appellant's attorney apparently submitted, 
on July 20, 2006, to the RO by facsimile a request for an 
extension of time to respond to the Supplemental Statement of 
the Case that had been issued in December 2005.  Previous 
requests for extensions had resulted in an extension of time 
to submit additional evidence until July 21, 2006.  The RO 
subsequently transferred the case to the Board without ruling 
on the July 20, 2006 request for an extension of time to 
respond.  

It therefore appears that the promulgation of the adverse 
appellate decision of October 16, 2006 was not in accordance 
with VA procedure regarding due process of law pursuant to 
38 C.F.R. § 20.303.  

Accordingly, the October 16, 2006 Board decision addressing 
the issues of entitlement to service connection for the 
residuals of a CVA and for a cardiac disorder, as well as the 
claims for benefits under 38 C.F.R. §§ 4.29 and 4.30 and the 
claim for TDIU, is vacated.




	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



